WESTERFIELD, J.
Appellee moves to dismiss this appeal upon the ground that the motion to appeal was not granted in open court but in chambers, and no citation of appeal was served upon appellee and none asked for in the motion of appeal.
The motion for appeal, which was from a judgment of the civil district court for the parish of Orleans (which is in continuous session) does not affirmatively show that it was granted either in open court or in chambers. The presumption is, however, that, since the appeal was asked for on motion, that it was granted in open court. Marsh vs. Avegno, 3 La. App. 294.
The case of Ducre vs. Succession of Ducre, 167 La. 133, 118 So. 864, is not in point, for the reasons given in the case of Wilson James vs. City of New Orleans (No. 11,883 of our docket) 125 So. —, decided October 21, 1929.
For the reasons assigned, the motion to dismiss the appeal must be denied.
Motion to dismiss appeal denied.
HIGGINS, J., takes no part.